116 F.3d 1583
HUGHES AIRCRAFT COMPANY, Plaintiff-Appellant,v.The UNITED STATES, Defendant/Cross-Appellant.
Nos. 94-5149, 95-5001.
United States Court of Appeals,Federal Circuit.
June 11, 1997.

Kenneth W. Starr, Kirkland & Ellis, Washington, DC, for Plaintiff-Appellant.  Of counsel were Philip C. Swain, Jay I. Alexander, and Christopher Landau, Washington, DC;  William A. Streff, Jr., Chicago, IL;  Victor G. Savikis, Jones, Day, Reavis & Pogue, Los Angeles, CA;  and John J. Higgins and Wanda K. Denson-Low, Hughes Aircraft Company, Los Angeles, CA.
Thomas J. Byrnes, Assistant Director, Commercial Litigation Branch, Civil Division, Department of Justice, Washington, DC, for Defendant/Cross-Appellant.  Of counsel were Frank W. Hunger, Assistant Attorney General;  Vito J. DiPietro, Director;  William C. Bergmann, Janice M. Mueller, Edward H. Rice, and B. Frederick Buchanan, Jr., Attorneys, Department of Justice;  and Paul F. McCaul, Attorney, Manhattan Beach, CA.
On remand from the Supreme Court of the United States.ORDER
ARCHER, Chief Judge.


1
On June 10, 1997, Hughes Aircraft Company (Hughes) filed a Motion for Leave to File a Motion for Affirmance, or in the Alternative, a Briefing Schedule Following Remand From the Supreme Court.  On June 9, 1997, this court issued an order establishing a briefing schedule.  It is ORDERED:


2
(1) Hughes' Motion for Leave to File is granted.


3
(2) Hughes' Alternative Motion for a Briefing Schedule is granted to the extent that Hughes requests a new Joint Appendix be filed.  The Joint Appendix shall be filed by the parties under the rules of this court no later than September 2, 1997.


4
(3) The balance of Hughes' Motion for Affirmance, or in the Alternative, a Briefing Schedule, is denied as moot.